                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                               PORTLAND DIVISION


 NORMAN EDWARD NIXON,

                          Plaintiff,                      Civil No. 3:18-cv-00162-YY


 COMMISSIONER OF SOCIAL
 SECURITY,

                      Defendant.
                       -----------------------------------------------------------
                                Order Awarding Attorney’s Fees
                           pursuant to the Equal Access to Justice Act,
                                       28 U.S.C. § 2412(d)

Before the Court is the Motion of Plaintiff, Norman Edward Nixon, for award of attorney’s fees
pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as well
as the position of the defendant commissioner, if any, and recognizing the Plaintiff’s waiver of
direct payment and assignment of EAJA to his counsel,

        IT IS HEREBY ORDERED that attorney fees, expenses, and costs in the total amount of
Seven Thousand Eight Hundred Twenty-Three Dollars and Seventy-Nine Cents ($7,823.79)
pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are awarded to Plaintiff. Astrue
v. Ratliff, 130 S.Ct. 2521 (2010).

The Court hereby awards EAJA fees, broken down as follows:

       1. Plaintiff is awarded 35.3 hours at $200.78 per hour in the amount of $7,087.53 for
attorney’s fees under 28 U.S.C. § 2412(d);

       2. Plaintiff is awarded 7.2 hours at $100.00 per hour in the amount of $720.00 for
Paralegal Services.

      3. Plaintiff is awarded $16.26 in expenses for Certified Mail for service of Summons and
Complaint.

        If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
and costs are not subject to offset allowed under the Department of the Treasury’s Offset
Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to
Plaintiff’s attorney, Olinsky Law Group.
       Whether the check is made payable to Plaintiff or to Olinsky Law Group, the check shall
be mailed to Olinsky Law group at the following address:

       300 South State Street
       Suite 420
       Syracuse, NY 13202



So ordered.


       June 27, 2019
Date: ________________                      /s/ Youlee Yim You
                                           ______________________________
                                           Youlee Yim You
                                           United States Magistrate Judge
